Citation Nr: 0120269	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  94-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from February 1986 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 10 percent for residuals of a right knee injury and 
granted entitlement to a temporary total rating based on 
convalescence, effective from August 9, 1993 to September 30, 
1993.  

By January 1994 rating decision, the RO extended the 
veteran's entitlement to a temporary total rating based on 
required convalescence to February 28, 1994.  By May 1996 
rating decision, the RO granted an increased, 20 percent, 
rating for the veteran's impairment of right knee, 
postoperative, ACL repair, effective from March 1, 1994.  In 
November 1997 and again in October 1998, the Board remanded 
this matter to the RO for further evidentiary development.  
By September 1999 rating decision, the RO granted an 
increased, 30 percent, rating for the veteran's residuals of 
right knee injury with laxity and genu recurvatum, effective 
from March 1, 1994.  The veteran has continued his appeal.

The record reflects that the veteran has contended that he is 
unable to work due to his service-connected right knee 
disability.  As the RO has yet to consider the issue of 
entitlement to a total disability rating based on individual 
unemployability, that issue is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's residuals of a right knee injury are 
manifested by severe recurrent instability, 30 degrees of 
genu recurvatum (hyperextension), atrophy of the right 
quadriceps, gait impairment, early fatigability, flare-ups of 
pain, limitation of activity, as well as complaints of pain 
and swelling; the disability picture presented is analogous 
to postoperative total knee replacement with severe 
residuals.


CONCLUSION OF LAW

A 60 percent rating is warranted for the veteran's residuals 
of a right knee injury.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (VCAA),  
114 Stat. 2096 (2000).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, the Board finds that the 
VA's duties, as set out in the VCAA, have nonetheless been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran was 
notified in the September 1993 rating decision, the January 
1994 statement of the case, and subsequent supplemental 
statements of the case in September 1995, May 1996, May 1998, 
and August 1999, what is necessary, evidentiary-wise, to 
establish entitlement to a higher rating for his service-
connected right knee disability.

The veteran was notified in letters from the RO, dated in 
November 1997 and November 1998, of the need to provide 
information pertaining to recent treatment for his service-
connected right knee disability. Additionally, in February 
2000, the RO sent the veteran a letter apprising him of the 
VCAA and providing him the opportunity to identify any health 
care providers from whom he had received treatment.  As of 
May 2001 he had not responded to the RO's letter.  The 
discussions in the rating decision, the statement of the 
case, the supplemental statements of the case, and the RO's 
letter sent to the veteran adequately informed the veteran of 
the information and evidence needed to substantiate this 
claim, and complied with VA's notification requirements.  
Thus, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran reported he was hospitalized and 
treated at the Dorn VA Hospital for his service-connected 
right knee disability, and the record reflects that the RO 
has requested and received all treatment records from this 
source.  Thus, the Board finds that the RO provided the 
requisite assistance to the veteran in obtaining named VA 
treatment records.  In a statement dated in January 1998 the 
veteran reported that there were no further medical records 
to be requested, and in December 1998 he reported that he had 
not received any treatment for his right knee since March 
1998.  The Board therefore finds that the RO made reasonable 
efforts to obtain all of the relevant records adequately 
identified by the veteran and, in fact, it appears that all 
such evidence has been obtained and associated with the 
claims folder.  Further, the veteran has undergone two 
separate VA examinations to determine the severity of his 
right knee disability.  Thus, the RO has satisfied the duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The Board concludes that VA has satisfied its duties, as set 
out in the VCAA, to notify and to assist the veteran in this 
case, and that appellate review may proceed. 

Factual Background

A prescription note from a VA physician dated in July 1993 
showed that the veteran had a right knee ligament that gave 
away, and that he was unable to do work that required walking 
and had a temporary disability for six to twelve months.  

In a prescription note dated in August 1993, a VA physician 
opined that the veteran could not stand for more than 30 
minutes, and that he was unable to perform any manual labor 
for the next six months due to severe knee and shoulder 
problems.  

A prescription note dated in August 1993 from Bradley P. 
Presnal, M.D. shows that the veteran would not be able to 
return to work, and was scheduled to undergo surgery that 
month.  

A VA discharge summary dated in August 1993 shows that the 
veteran was admitted to the hospital with a diagnosis of 
right anterior cruciate ligament tear.  On admission he 
complained of instability and pain.  Range of motion was from 
0 to 130 degrees and there was mild effusion, but no joint 
line tenderness or effusion.  He subsequently underwent right 
anterior cruciate ligament reconstruction.
In a VA prescription form dated in October 1993 it was 
requested that the veteran be released from manual labor 
activities for nine months.  A VA orthopedic consultation 
report dated in November 1993 shows that the veteran was seen 
for follow-up after ACL reconstruction.  It was noted that he 
needed to be out of work for 9 to 12 months total for 
convalescence, and that he would be re-evaluated in three 
months.  Examination showed good healing for three months 
post operative.  

In a VA prescription form dated in January 1994, it was noted 
that the veteran was unable to return to work in March 1994.  

Treatment records from Dorn VA Hospital show that in February 
1994 the veteran complained of right knee pain and reported 
that he continued to use a knee brace.  Examination showed no 
swelling or effusion, and complete extension with good 
strength.  He lacked a few degrees of full extension, and the 
knee was stable with some popping medially with McMurray's 
maneuver.  It was noted that he had 1-1/4 inches of atrophy 
in the right thigh, as compared to the left.  An x-ray of the 
right knee showed that there were degenerative changes 
medially.  It was recommended that the veteran continue using 
the brace as directed.  

On evaluation for vocational rehabilitation in March 1994, 
the veteran reported that since his knee surgery in 1993 he 
had problems with his right knee, that it gave away under him 
occasionally, and that he used a cane in the right hand for 
ambulation.  It was also noted that he used to work as a 
concrete work laborer, but was unable to do so because the 
job was physically demanding.  Examination showed normal 
range of motion for both knees, without any evidence of 
crepitus.  The right knee was 1 cm. smaller in circumference 
than the left knee, reflecting that there was no swelling in 
the right knee joint.  It was also noted that the right calf 
was 2 cm. smaller than the left calf, suggestive of some 
atrophy of the right calf musculature.  The circumferences of 
the thighs were equal.  The push and pull test did not reveal 
any laxity of the cruciate ligaments, and stress of the 
medial and collateral ligaments also did not reveal any 
laxity.  Palpation did not produce any pain on the right 
side.  McMurray's and Lachman's tests were negative, and 
stress of the medial and collateral ligaments in about 20 
degrees of flexion revealed moderate laxity of the medial 
collateral ligament on the right side.  The laxity was 
considered probably the result of a deficient anterior 
cruciate ligament.  

Additionally, on the vocational rehabilitation evaluation in 
March 1994, an x-ray of the right knee revealed fixation 
threaded screws in both the distal femur and the proximal 
tibia, with evidence of channel for the passage of the tendon 
across the knee joint.  Minimal degenerative changes were 
noted on the medial side of the distal femoral condyle and 
also the medial joint space was slightly narrower than the 
latter.  The examiner concluded that the veteran had some 
residual pain in the right knee, with possibly some weakness 
in the musculature, after the reconstruction of the deficient 
anterior cruciate ligament in August 1993, and added that the 
veteran should be rehabilitated in physiotherapy to 
strengthen his quadriceps and hamstring musculature, but that 
otherwise his knee was "pretty good" and he should be able to 
ambulate on it fairly well.  The examiner also opined that 
the veteran had about 20 percent impairment of the right 
lower extremity, and that he should be able to perform some 
sedentary type of work, or at least work that would not 
require him to do any excessive walking.  He added that with 
rehabilitation the veteran should be able to resume full 
activities including ambulation, but would probably never be 
able to do excessive squatting or crawling on his knees.

In June 1994 the veteran testified at a hearing at the RO 
that due to his right knee he was having problems getting up 
and down stairs, kneeling, walking, and driving a car.  He 
was unable to do any vigorous activities with his kids.  He 
reported having daily knee pain and swelling, which was 
caused by too much movement.  He was able to move his knee 
forward and backward, but it caused great pain, and he heard 
popping and grinding sounds from the knee all the time.  His 
right knee gave way on him sometimes when he rose from a 
sitting position.  He wore a right knee brace, which he 
indicated kept the knee stable.  His doctor had mentioned the 
possibility of a total reconstruction of the knee, but noted 
that the veteran was young and needed to try to build up the 
knee.  He had been unable to work for the past two and a half 
years.  Every time he tried to get a job, it involved either 
lifting or walking, which he could not do.  He could not play 
any sports.  He claimed that he had more right knee pain than 
he had before his knee surgery in 1993.  
Social Security Administration records received in April 1996 
include a document titled Residual Physical Functional 
Capacity Assessment and showing that in July 1993 the 
veteran's primary diagnosis was ACL tear.  It was noted that 
he could stand and/or walk and sit for a total of about 6 
hours in an 8 hour workday, and had unlimited ability to push 
and/or pull.  These conclusions were based in part on his 
status post meniscal tear and ACL tear with unstable knee.  
He had occasional postural limitations with climbing, 
balancing, stooping, kneeling, crouching, and crawling.  It 
was noted that he had moderate impairment of the knee, and 
exertional impairments which restricted the range of work to 
"light work".  Under "Vocational Facts" it was noted that the 
veteran's education was through the 12th grade, and his 
customary past work was as a miscellaneous laborer from 1988 
to 1992.  A Residual Physical Functional Capacity Assessment, 
apparently conducted in August 1993, shows a primary 
diagnosis of MS (musculoskeletal) right knee and right 
shoulder.  It was noted that the veteran could stand and/or 
walk for at least 2 hours in an 8 hour workday, and could sit 
for about 6 hours during an 8 hour workday.  It was noted 
that he had an unstable ACL which needed surgical repair 
which had not yet occurred.  In August 1994 the veteran was 
awarded Social Security disability benefits; his primary 
diagnosis was disorders of muscle, ligament, and fascia. 

In November 1997 the Board remanded this matter to the RO for 
further evidentiary development.  In a November 1997 letter, 
the RO requested that the veteran provide names and addresses 
for all doctors and medical facilities who treated him for 
his right knee.  Along with a January 1998 statement, the 
veteran included several treatment records.  He reported that 
there were no further medical records to be requested.

A treatment record from Dorn VA Hospital dated in January 
1994, received from the veteran in January 1998, shows that 
he reported continuing problems with his right leg, including 
swelling and difficulty using stairs.  He reported he wore a 
brace.  Examination showed marked laxity of the right MCL, 
and no effusion.  The assessment was internal derangement of 
the right knee.  

On VA examination in March 1998 the veteran reported having 
no improvement since his right knee surgery.  He complained 
of swelling and giving way of the right knee.  He claimed he 
was severely limited in his activities and his ability to 
hold a job.  He did not use assistive devices for ambulation.  
Examination showed that he ambulated with a slightly antalgic 
gait on the right.  Range of motion of the right knee was 
from 0 to 115 degrees.  There was tenderness to palpation 
over the medial joint line and the patellofemoral 
compartment.  There was no effusion or swelling.  The right 
knee was stable to varus and valgus stressing, although there 
was markedly increased laxity of the medial collateral 
ligament.  There was "moderate quad atrophy" of the right 
lower extremity.  The impression was status post ACL 
reconstruction with mild residual laxity and quad atrophy.  
An x-ray showed postoperative changes consistent with 
previous anterior cruciate ligament repair and a moderate 
degree of degenerative joint disease.  

In October 1998 the Board again remanded this matter to the 
RO for further evidentiary development.  The RO requested the 
veteran to identify any doctors or hospitals who treated him 
for his right knee since March 1998.  In a December 1998 
statement, the veteran reported that he had not seen any 
private or VA physicians since March 1998.  

On VA examination in February 1999 the veteran reported 
having intermittent right knee pain and a feeling of 
instability, especially when going up and down stairs.  He 
reported popping and clicking of the knee on a regular basis, 
and that his leg seemed to fall out from under him at times.  
Standing and sitting were somewhat painful to his knees.  
Range of motion of the right knee was from 30 degrees of 
recurvatum to full flexion, without pain.  The medial and 
lateral joint lines were tender to palpation and there was no 
crepitance on range of motion.  Patellofemoral compression 
was somewhat tender.  Varus and valgus stresses were stable 
and nontender, and an anterior drawer stress showed excursion 
on the right with a soft endpoint.  Pivot shift testing was 
markedly positive on the right, Lachman's test was positive 
on the right, and McMurray's test was positive on the right 
for medial pain and click.  The impression was status post 
right anterior cruciate ligament tear by history occurring in 
1986,and confirmed arthroscopically shortly thereafter, with 
delayed reconstruction.  

Further, on VA examination in February 1999, the veteran 
reported that he was unable to continue working due to the 
instability and problems with his knee.  It was noted that 
range of motion was normal; however, he did have instability 
due to an apparent continued incompetence of the anterior 
cruciate ligament.  The examiner noted that the veteran did 
not appear to have any instability in the posterior lateral 
corner although he did have subluxation of the knee which 
would be most apparent when he was going down stairs, due to 
the quadriceps active drawer.  It was noted that "this 
instability would be moderate to severe depending on the 
activity", and that the veteran had mild quadriceps atrophy 
which did not manifest in a diminished strength by manual 
muscle testing but may manifest as early fatigability of the 
right knee.  It was also noted that the protection that his 
quadriceps and hamstring muscle must serve, in order to 
stabilize the knee during gait, could cause early 
fatigability of the right knee.  The examiner further 
indicated that if the veteran misstepped or twisted on a 
planted foot, he would have flare-ups of right knee pain and 
most likely an effusion which may cause reformation of a 
Baker's cyst in the posterior aspect of the knee.  This was 
not present on examination, but may occur intermittently with 
effusions.  The examiner concluded that the veteran had 
instability of his right knee and that this would limit his 
ability to continue a job where he was required to stand, 
climb, or lift objects greater than 20 pounds on a regular 
basis, but would not limit his ability to maintain a 
sedentary occupation.  It was noted that the limitations for 
standing, prolonged walking, or climbing and lifting would be 
permanent restrictions unless the veteran had a repeat 
anterior cruciate ligament reconstruction.  It was also noted 
that these restrictions would serve to prolong the life of 
his knee prior to debilitating degenerative joint disease in 
the future.  

An x-ray report of the right knee dated in March 1999 lists 
conclusions of status post ACL repair, and mild to moderate 
osteoarthritis with mild medial joint space compartment 
narrowing.  

In an addendum to the February 1999 VA examination, the 
examiner noted that the claims file supported the veteran's 
contentions.  It was also noted that examination findings had 
changed significantly since the last evaluation because at 
the last evaluation extension was to 0 degrees and flexion to 
115 degrees, while on current examination, the veteran had 30 
degrees of recurvatum with full flexion.  The VA examiner 
noted that the increase in recurvatum of the knee was most 
likely secondary to a gait deviation to enable effective 
ambulation.  The examiner opined that the veteran adopted a 
quadriceps avoidance gait which caused him to hyperextend his 
knee, and that this hyperextension with each step had caused 
the 30 degree recurvatum.  This was a deterioration in his 
condition and was attributable to the instability that had 
been present all along.  He had actually not had loss of 
motion, but had an increase in pathologic motion.  This was 
painful, progressive, and harmful to the knee in the long 
term.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  Additionally, it is the 
intent of the rating schedule to recognize actually painful 
joints due to healed injury as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Pursuant to Diagnostic Code 5257, knee impairment manifested 
by severe recurrent subluxation or lateral instability 
warrants a maximum rating of 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

In a July 1997 opinion, the VA General Counsel concluded that 
a claimant who had arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14.  
However, it was noted that a separate rating must be based on 
additional disability.  Where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion which at least meets the 
criteria for a 0 percent rating under Diagnostic Codes 5260 
or 5261 in order to obtain the separate rating for arthritis.  
VAOPGCPREC 23-97, July 1, 1997.  In an August 1998 opinion, 
the VA General Counsel concluded that for a knee disability 
rated under Diagnostic Code 5257, a separate rating for 
arthritis may, notwithstanding the July 1997 opinion, be 
based on x-rays findings and on painful motion pursuant to 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98, August 14, 1998.  
Arthritis, due to trauma, and substantiated by x-rays 
findings is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Degenerative arthritis is rated 
based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.

Full range of motion of the knee is from 0 degrees to 140 
degrees in flexion and extension.  38 C.F.R. § 4.71, Plate 
II.  

The record reflects that the RO has consistently rated the 
veteran's service-connected right knee disability pursuant to 
Diagnostic Code 5257, which pertains to recurrent subluxation 
or instability.  Since the maximum, 30 percent, rating under 
Code 5257 has already been assigned for the service-connected 
right knee disability, a higher rating on that basis is not 
possible.  In the Board's judgment, however, the medical 
evidence of record reflects that the veteran's service-
connected knee disability is manifested by impairment greater 
than severe instability.  Accordingly, the Board will 
consider applicability of other rating criteria.  Pursuant to 
VAOPGCPREC 23-97, if a veteran is already rated under 
Diagnostic Code 5257 for instability of the knee, a separate 
rating may be assigned for arthritis of the knee, if 
additional disability is shown.  In this case, although there 
is x-ray evidence of arthritis, the range of motion of the 
knee is not restricted to a compensable degree.  On VA 
examination in 1998, motion was from 0 to 115 degrees and on 
VA examination in 1999 motion of the right knee was from 30 
degrees of recurvatum to full flexion, reflecting not a loss 
of knee motion, but an increase in pathologic motion.  Since 
the veteran does not have compensable loss of motion of the 
right knee due to arthritis, but instead has an increase in 
pathologic motion due to hyperextension, a separate rating 
based on limitation of motion of the knee is not appropriate.  

The Board notes, however, that there is additional impairment 
due to the service-connected right knee disability is not 
accounted for in the 30 percent rating assigned for 
instability, especially with consideration of the factors 
listed in 38 C.F.R. §§ 4.40, 4.45 and the mandates of DeLuca.  
Specifically, the veteran has complaints of pain and swelling 
in the right knee, mild quadriceps atrophy which may manifest 
as early fatigability of the right knee, an altered gait, 
flare-ups of right knee pain if he missteps or twists on a 
planted foot, permanent limitations for standing, prolonged 
walking, or climbing and lifting unless he has a repeat 
anterior cruciate ligament reconstruction, and 30 degrees of 
recurvatum - hyperextension - which is most likely secondary 
to a gait deviation and which is noted to be painful, 
progressive, and harmful to the knee in the long term.  The 
additional impairment cited above does not fit squarely into 
any of the criteria provided by the applicable diagnostic 
codes, and rating by analogy to other diagnostic codes which 
do encompass the types of impairment shown in the instant 
case must be explored.  Upon review of all potentially 
analogous criteria, the Board finds that Diagnostic Code 5055 
criteria address a disability picture that is most consistent 
with the pathology and impairment shown in the instant case.  
Code 5055 provides that following the one-year period of a 
total rating after a total knee replacement (TKR), a 60 
percent rating is to be assigned if the replacement resulted 
in chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Here, current symptoms 
listed above present a disability picture analogous to severe 
weakness/pain following implantation of a knee prosthesis.  
It is noteworthy that TKR has been a treatment option 
considered.  Although such procedure has not been done, the 
demonstrated hyperextension of the knee (30 degrees 
recurvatum) is disability which would be consistent with a 
less than optimally successful TKR.  A VA examiner has opined 
that the pathologic motion due to hyperextension represents a 
progression in disability from the severe instability 
reflected by a 30 percent rating under Code 5257.  Rating the 
disability by analogy to Code 5055, and resolving reasonable 
doubt regarding the degree of disability shown in the 
veteran's favor, the Board concludes that a 60 percent rating 
is warranted.

The Board notes that a rating in excess of 60 percent may not 
be assigned unless there actually has been a TKR (Code 5055) 
or amputation of the leg at the upper third of the thigh 
(Code 5161).  Inasmuch as the veteran has not had a TKR, and 
does not have impairment equivalent to amputation at the 
upper third of the thigh, a rating in excess of 60 percent is 
not warranted.  It is noteworthy also that the amputation 
rule, 38 C.F.R. § 4.68, would preclude a rating in excess of 
60 percent in this case.  

Consideration of 38 C.F.R. § 3.321(b)(1)

The veteran reports that he is unable to work due to his 
right knee disability.  The record reflects that the RO has 
not considered whether referral for entitlement to an 
extraschedular evaluation for the veteran's service-connected 
right knee disability is warranted, however, the Board may 
nonetheless consider this issue in the first instance.  

The applicable regulation provides that to accord justice to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an 
extraschedular evaluation commensurate with the average 
earning capacity impairment, due exclusively to the service-
connected disability.  The governing norm in these 
exceptional cases is that there must be a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

After a careful review of the evidence of record, the Board 
finds that referral of the veteran's case for an 
extraschedular evaluation is not appropriate, and finds that 
the regular schedular standards applied above adequately 
provide for the disability level shown.  On March 1994 
vocational rehabilitation evaluation, the examiner opined 
that the veteran had about 20 percent impairment of the right 
lower extremity and that he should be able to perform some 
sedentary type of work, or at least work that would not 
require him to do any excessive walking.  Records from the 
Social Security Administration show that although he was 
awarded Social Security benefits in August 1994, the award 
was based on both his right knee and his shoulder 
disabilities.  On VA examination in February 1999, the 
examiner concluded that the veteran had instability of the 
right knee which would limit his ability to continue a job 
where he was required to stand, climb, or lift objects 
greater than 20 pounds on a regular basis, but that this 
would not limit his ability to maintain a sedentary 
occupation.  

The Board concludes that the evidence of record does not show 
"marked interference" with employment due solely to the 
service-connected right knee disability, and that the 
percentage rating now assigned in the instant case represents 
"the average impairment in earning capacity" resulting from 
the disability, and is "adequate to compensate for 
considerable loss of working time from exacerbations".  
Moreover, there is also no evidence showing that the veteran 
has been hospitalized for treatment of his right knee 
disability, other than for a prior knee surgery.  There is no 
evidence of unusual or exceptional circumstance that would 
take the veteran's case outside the norm.  Hence, referral of  
the veteran's case for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

A 60 percent rating for residuals of a right knee injury, is 
granted, subject to the regulations governing the payment of 
monetary awards.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

 

